UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1415



SENKENESH KIBREAB,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-639-020)


Submitted:   December 15, 2003         Decided:     December 29, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Socheat Chea, LAW OFFICE OF SOCHEAT CHEA, Atlanta, Georgia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Terri J.
Scadron, Assistant Director, Carol Federighi, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Senkenesh Kibreab, a native and citizen of Ethiopia, seeks

review of a decision of the Board of Immigration Appeals (Board)

affirming, without opinion, the immigration judge’s (IJ’s) denial

of her application for asylum, withholding of deportation, and

relief under the Convention Against Torture.   We have reviewed the

administrative record and the IJ’s decision, designated by the

Board as the final agency determination, and find that substantial

evidence supports the IJ’s conclusion that Kibreab failed to

establish the past persecution or well-founded fear of future

persecution necessary to establish eligibility for asylum. 8 U.S.C.

§ 1105a(a)(4) (1994);1 8 C.F.R. § 1208.13(b) (2003).        We have

reviewed the IJ’s credibility determinations and find that they are

supported by specific, cogent reasoning, and therefore are entitled

to substantial deference.   See Figeroa v. INS, 886 F.2d 76, 78 (4th

Cir. 1989).   Thus, the administrative record supports the IJ’s

conclusion that Kibreab failed to establish her eligibility for

asylum.2


     1
       We note that 8 U.S.C. § 1105a was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009-627, effective
April 1, 1997. Because this case was in transition at the time the
IIRIRA was passed, § 1105a(a)(4) is applicable here under the terms
of the transitional rules contained in § 309(c) of the IIRIRA.
     2
       As Kibreab failed to challenge on appeal the denial of
withholding under the Immigration and Nationality Act, 8 U.S.C.
§ 1231(b)(3) (2000), or the Convention Against Torture, 8 C.F.R.
§ 1208.16 (2003), these claims are waived. See Fed. R. App. P.

                                 2
     We deny Kibreab’s petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




28(a)(6); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th
Cir. 1999); 11126 Baltimore Blvd., Inc. v. Prince George’s County,
Md., 58 F.3d 988, 993 n.7 (4th Cir. 1995) (en banc).


                                3